Citation Nr: 1223907	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for eye disability, to include diabetic retinopathy, including as secondary to service-connected diabetes.  

2.   Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes.  

3.  Entitlement to a compensable rating for erectile dysfunction.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2012 argument, the Veteran's representative raised a claim on behalf of the Veteran for an acquired mental disorder.  This claim is referred to the RO for appropriate action.  The Veteran is awarded special monthly compensation based on the loss of use of a creative organ.  That is the maximum grant as to that issue so further review of that issue is not indicated.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have diabetic retinopathy or any other current eye disability related to service or to service-connected diabetes.

2.  The evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the upper and lower extremities related to his service-connected diabetes.

3.  The Veteran's erectile dysfunction has been manifested by loss of erectile power when not taking medication; it has not been manifested by deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye disability, to include diabetic retinopathy, including as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary in relation to the claim for service connection for peripheral neuropathy.

Also, as the Veteran's claim for increased for erectile dysfunction stems from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for erectile dysfunction was not required.
 
Additionally, by way of a VCAA notice letter sent to the Veteran in December 2007, the RO generally informed the Veteran of the evidence necessary to substantiate his claim for diabetic retinopathy/eye condition and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Further, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a July 2008 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his fiancé, and his representative on his behalf.  

The Veteran's representative has asserted that the service treatment records are incomplete.  Although, this may be accurate, the Veteran is not prejudiced by the Board adjudicating the claims herein decided.  As the Veteran's claim for service connection for peripheral neuropathy is being granted any incompleteness of the service treatment records is not prejudicial.  Also, these records are not pertinent to the Veteran's claim for increase for erectile dysfunction as they do not provide any information on the current severity of this disability.  Similarly, the Veteran's claim for service connection for eye disability is being denied due to a lack of current disability, a matter on which service treatment records from more than 40 years ago have no bearing.  The Board finds that no further RO action prior to appellate consideration of the claims herein decided is required.  

II.  Factual Background

The service treatment records do not reveal any complaints, findings or treatment of eye pathology.  On August 1971 separation examination, the eyes were found to be normal.  On his August 1971 report of medical history at separation, the Veteran did not report having ever had any eye trouble.  

A January 2006 VA progress note includes a diagnostic impression of diabetes mellitus type 2 associated with erectile dysfunction, treated with Viagra.

A March 2006 physiatry progress note shows a diagnosis of rule out peripheral neuropathy.  

April 2006 EMG testing produced diagnostic impressions of bilateral ulnar mononeuropathies at the elbow, bilateral moderate S1 radiculopathies and bilateral chronic C7 radiculopathies.  There was no EMG evidence of a large fiber peripheral neuropathy or a myopathy.  

In a September 2006 rating decision, the RO granted service connection for diabetes and assigned a 20 percent rating effective February 13, 2006.  

A September 2006 VA optometry consultation note shows that the Veteran was complaining of sharp pains in the eye occasionally, which would last for seconds.  Examination showed diabetes mellitus without retinopathy, refractive error with presbyopia, cataracts and dry eyes.    

On October 2006 VA peripheral nerve examination, the Veteran complained of tingling, numbness and discomfort in his hands bilaterally.  He said that it increased with overuse of the hands.  He reported decreased strength in his hands and decreased sensation.  He also described some numbness and tingling in his legs but felt that it was less severe than in his hands.  

Physical examination showed mildly decreased sensation to all modalities in the hands and feet.  The diagnostic impression was diabetic peripheral neuropathy affecting both the upper and lower extremities.  

On October 2006 VA genitourinary examination, the Veteran complained of having erectile dysfunction for about 7 to 8 years.  Erection was difficult and not sustained.  However, as long as he took Vardenafil he experienced satisfactory sexual intercourse during 50% of the attempts, including a good climax.  Hence, sexual dysfunction was not very severe.  

Physical examination showed that the penis and testicles were normal.  There was no active inguinal hernia.  The examiner found that the Veteran's erectile dysfunction was due in part to his diabetes.  The examiner reiterated that as long as the Veteran took Viagra, he could perform sexual intercourse quite satisfactorily including climax during 50% of the attempts.  

On October 2006 VA eye examination, the Veteran's only complaint was that he needed reading glasses.  Physical examination was unremarkable.  There was no proliferative or background diabetic retinopathy seen.  The examiner commented that the Veteran was a 56 year old man with noninsulin dependent diabetes mellitus for two years who suffered from presbyopia, which was controlled with his using reading glasses.  There was no diabetic retinopathy seen in either eye and actually no ocular abnormalities found in either eye. 

On June 2007 VA peripheral nerve examination, the Veteran complained of numbness, tingling and a burning sensation in his arms and legs that had been increasing over the past year.  His hands were not as strong as they used to be and he had decreased sensation in them.  He also described decreased balance.  He indicated that his lower extremity strength was o.k. but he had decreased sensation in his leg.  

Physical examination showed that sensation was decreased to all modalities in the hands and feet.  The diagnostic impression was diabetic peripheral neuropathy affecting both the upper and lower extremities.  The examiner noted that she reviewed the claims file, including the results of the April 2006 EMG testing.  She indicated that the Veteran had had diabetes for approximately two years and that it was possible that when the EMG testing was done his diabetic neuropathy was not as prominent.  However, he currently had stocking glove neuropathy of the upper and lower extremities associated with a loss of reflexes.  His findings were entirely characteristic with type II diabetes and thus, it was at least as likely as not that the peripheral neuropathy was related to the diabetes.  There was no need for further electromyography due to the classic nature of the Veteran's presentation.  

On June 2007 VA ophthalmology examination, the Veteran denied having any pain in his eye and indicated that he was able to do all his activities of daily living.  He was being followed for his diabetes by an optometrist who told him that he had some early cataracts.  

Physical examination was mostly unremarkable.  The lens of each eye showed a trace of nuclear sclerosis, which was consistent with the Veteran's age.  There was no diabetic retinopathy seen, either proliferative or background, in either eye.  The examiner commented that the Veteran was 57 years old with a five year history of non-insulin dependent diabetes.  He did not present with any diabetic retinopathy or anything in the eye that was abnormal for his age.  Once again the mild nuclear sclerosis was entirely normal for the age of 57 and was not considered a cataract.  

A July 2007 VA optometry progress note shows that the Veteran again complained of sharp pains in the eye occasionally, which lasted for seconds.  He also reported blurred vision with 10 minutes of reading.  He was not using artificial tears but the vision was helped by blinking.  Physical examination was largely unremarkable.  The diagnostic assessments were refractive error with presbyopia, diabetes without retinopathy, cataracts and dry eyes. 

In a July 2007 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective February 13, 2006.  

In an August 2007 notice of disagreement, the Veteran indicated that he was taking Vardenafil for erectile dysfunction and had been unable to achieve an erection since January 25, 2007.  He also had been having problems with his eyes, which he believed was the result of the Vardenafil.  He noted that his eyes felt like there was sand in them and he could not produce tears.  He also experienced a burning sensation.  He was using both artificial tears and lanolin/mineral oil to help with his eye problems.   

On May 2008 VA eye examination, the Veteran reported that his medicine for erectile dysfunction had made his eyes dry and irritated.  He denied having any blurred vision or acute loss of vision and he also denied having blue tinged vision.  He did not take any ocular medications and was able to do all activities of daily living.  He denied having pain in the eyes but said when he stopped taking the medication, his eyes would feel better.  

Physical examination showed a trace of nuclear sclerosis, which was consistent with age.  There was no diabetic retinopathy seen in either eye, neither proliferative nor background and the periphery appeared to be normal.  The examiner commented that the Veteran had a trace of nuclear sclerosis in each eye, which was consistent with age and he also suffered from an age related corneal change called anterior crocodile shagreen, which was in the periphery of the cornea and did not involve the central visual axis.  The examiner could not find any effects related to drying on physical examination nor did she see any evidence of any diabetic changes.  

On July 2008 VA genitourinary examination, the Veteran reported that he had had erectile dysfunction for approximately 2 to 3 years.  He was taking Viagra for the problem but he could not tolerate the side effects of flushing and eye difficulties.  He was then tried on Levitra but experienced the same type of side effects.  Therefore, he was unable to take any medication for the ED.  As a result, he was unable to achieve an erection and therefore, unable to achieve vaginal penetration.  He had not seen an urologist to discuss options for treatment other than the medications he had tried.  Physical examination of the genitourinary system showed no significant deformity, abnormality or atrophy.  The diagnostic impression was erectile dysfunction with a failure to be able to use medications secondary to side effects.  

In a July 2008 rating decision, the RO granted entitlement to special monthly compensation for loss of use of a creative organ based on the Veteran's loss of erectile power secondary to diabetes.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's erectile dysfunction has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis

A.  Eye Disability

The evidence does not establish that the Veteran has diabetic retinopathy.  In this regard, the ophthalmologic and optometric examinations of record all show no evidence of diabetic retinopathy.  There is also no other medical evidence of record tending to show the presence of this disability.  Additionally, the Veteran has not specifically alleged that he currently has diabetic retinopathy, only that he had been experiencing problems with his eyes, which he believed were related to medication for erectile dysfunction.  In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, as the presence of current diabetic retinopathy has not been established, the claim for service connection for this disability must be denied.  

The Board notes that the Veteran was also diagnosed with cataracts by the VA optometrist and there can sometimes be a relationship between cataracts and diabetes.  However, the examining VA ophthalmologist more specifically considered whether the Veteran might have cataracts and found that he had only normal nuclear sclerotic changes, which were consistent with his age.  Given an ophthalmologists overall greater expertise, and given the more specific inquiry conducted by the VA ophthalmologist in this case, the Board finds that the weight of the evidence is against a finding that the Veteran currently has cataracts.  Accordingly, there is no basis for awarding service connection for this disability.  

Additionally, the Veteran has alleged eye problems secondary to taking medication for his service-connected erectile dysfunction.  However, there is no indication that any such problems amount to an actual underlying eye disability.  In this regard, the May 2008 VA examiner specifically considered the Veteran's contentions that the medications had dried and irritated his eyes.  However, on examination, she did not find any effects from drying or irritation and did not diagnose the Veteran with any underlying eye disability related to drying, irritation or the taking of erectile dysfunction.  Further, while the Veteran was found to have "dry eyes" by an optometrist, this simply amounts to a symptom, analogous to pain, rather than an underlying disability.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Accordingly, there is no basis for awarding service connection for an eye disability, other than diabetic retinopathy, including on the basis that such disability is secondary to diabetes or erectile dysfunction.  Finally, a refractive error is not a disability for which VA pays compensation.  38 C.F.R. § 3.303(c).

B.  Peripheral Neuropathy

The April 2006 EMG testing did not show any evidence of large fiber peripheral neuropathy.  However, after reviewing the EMG results and examining the Veteran, the June 2007 VA examiner specifically diagnosed the Veteran with peripheral neuropathy and specifically attributed the condition to his diabetes.  The examiner noted that the neuropathy was in the stocking glove distribution in all four extremities and was associated with a loss of reflexes, findings that were entirely characteristic with type II diabetes.  She also noted that the findings were so clear that no further nerve testing was necessary.  Given this specific finding after review of the EMG testing, and the lack of any contrary medical opinion evidence of record (aside from the EMG findings), the evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the upper and lower extremities secondary to his service connected diabetes.  Accordingly, service connection for peripheral neuropathy is warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).

C.  Compensable Rating for Erectile Dysfunction

At the outset, the Board notes that the Veteran has already been awarded special monthly compensation for loss of use of a creative organ.  Accordingly, the only remaining question in relation to his erectile dysfunction is whether a compensable rating is warranted under the rating schedule.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection).  However, a compensable evaluation is available for penile deformity under Code 7522, which provides for a 20 percent rating when both deformity and loss of erectile power are present.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Having only one or the other is insufficient.  Here, the Veteran, at least when not taking medications, has been shown to have loss of erectile power.  However, an erectile deformity has been neither shown nor alleged.  Accordingly, a compensable rating under Diagnostic Code 7522 is not warranted.   38 C.F.R. § 4.115b. 

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans, atrophy or removal of the testis, or removal of half or more of the penis is not shown, however, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Codes 7521, 7523, 7524.  

The Board has considered whether the claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted. The Veteran's complaints pertaining to his erectile dysfunction are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for eye disability, to include diabetic retinopathy, including as secondary to service-connected diabetes, is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes is granted.

A compensable rating for erectile dysfunction is denied.    


REMAND

The Veteran currently has a combined 20 percent schedular rating for his service-connected disabilities.  This combined rating does not meet the schedular criteria for an award of a TDIU.  However, as the Board has now granted service connection for peripheral neuropathy, the RO must assign a rating for this newly service-connected disability.  Thus, with the assignment of the new rating, it is possible that the Veteran's service-connected disabilities will meet the schedular TDIU criteria.  Also, more generally, the RO has not yet considered the Veteran's peripheral neuropathy when determining whether his service-connected disabilities render him unemployable.  Thus, as peripheral neuropathy is now service-connected, the RO must undertake this consideration in the first instance, to avoid any potential prejudice.  Accordingly, the case must be remanded for the RO/AMC to assign a rating to the newly service-connected peripheral neuropathy and to readjudicate the claim for a TDIU, in light of this newly service-connected disability.

On remand, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected disabilities since March 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should assign an appropriate disability rating to the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.  (If necessary, the RO/AMC should afford the Veteran a current VA examination prior to assigning the rating).  

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected disabilities since March 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  The RO/AMC should then readjudicate the claim for a TDIU.  In so doing, the RO/AMC should specifically consider whether referral for an extraschedular evaluation is appropriate.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


